Citation Nr: 1705851	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ear disorder, to include left ear hearing loss and tinnitus (claimed as left ear pain and popping and left eardrum pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in January 2015, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.


FINDING OF FACT

The Veteran does not currently have any left ear disability, to include hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for a left ear disorder, to include left ear hearing loss and tinnitus, claimed as left ear pain and popping and left eardrum pain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2008, January 2015, and November 2015.  

VA also has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993).  

Service and private treatment records are associated with the claims file.  VA provided a relevant and adequate examination in March 2016.  VA solicited further evidence regarding the Veteran's claimed left ear disability in the January 2015 and November 2015 letters.  The Veteran did not respond to either notice, and has not raised the issue on appeal.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist.

II.  Service Connection for Left Ear Disorder

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including bilateral hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if they manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (defining tinnitus as a disease of the nervous system for purposes of 38 C.F.R. § 3.309(a)).

For purposes of the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley, 5 Vet. App. at 160.

The Veteran seeks service connection for a left ear disability, claimed as left ear pain and popping and left eardrum pain.  In a May 2008 written statement, the Veteran reported having been exposed to noise from blasting of weapons and seeking treatment in service for pain in her left ear, which was treated with eardrops.  On her initial application for service connection, received in May 2008, the Veteran also reported being treated by the U.S. Army for the left ear and eardrum pain from December 1993 through the date of her application.  In the May 2008 statement, the Veteran also reported recurrent "loud rings" as well as recurrent popping in her eardrums and having to turn up the volume on the telephone, television, and radio.  

Initially, the Board notes that portions of the Veteran's service treatment records, including her separation examination, are not in the claims file and that it appears VA was unable to locate these records.  The Veteran did not submit any copies in her possession of service treatment records or her separation examination.  

In cases where service records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinsksi, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim is undertaken with this duty in mind.  However, "[t]he caselaw does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant."  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The service treatment records that are present in the record do not show any treatment for left ear pain or any other left ear disability.  Additionally, the Veteran has not sought treatment at VA since separation for left ear hearing loss, tinnitus, or ear or eardrum pain.  Likewise, the Veteran submitted private treatment records, but those records from Southwest General Hospital, University Medical Center, and Spohn Memorial Hospital do not show complaints of left ear or eardrum pain, popping in the left ear, left ear hearing loss, or any complaints indicative of tinnitus in the left ear.

In January 2016, VA obtained a consult opinion based on a review of the Veteran's claims file by a board-certified otolaryngologist.  The examiner opined it is less likely than not the Veteran's described symptoms of popping noises and pain in her left ear are related to noise exposure, as recurrent symptoms of pain and popping are not generally the result of noise exposure.  The examiner noted treatment with eardrops is often prescribed for otitis externa, which is a common cause of ear pain in adults during inflammation, but not persistent, recurring ear pain.  The examiner further noted pain cannot be localized to the eardrum, and injury to the eardrum might cause pain at the time of injury but again not persistent, recurring pain.

In March 2016, the Veteran underwent a VA hearing loss and tinnitus examination.  The examination returned the following audiometric results: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
20
15
10
15
15
100%
LEFT
15
10
15
10
15
98%

The Veteran told the examiner, "I think my hearing is good.  I don't think I have any hearing loss."  The Veteran did not report experiencing recurrent tinnitus or any clinically significant symptoms suggestive of tinnitus.  The examiner performed a physical examination of the Veteran's ears, and noted the left ear canal was "clear, had no drainage and tissue was a normal color (not reddened or inflamed)."  A tympanogram of the Veteran's left ear was normal, and indicated no fluid or evidence of infection.

Based on the foregoing evidence, the Board finds service connection is not warranted in this case, as there is no evidence the Veteran has left ear hearing loss, left ear tinnitus or other left ear disability of any kind.

There is no evidence that the Veteran has a left ear hearing loss disability.  The Veteran is competent to report that she at times needs to turn up the volume on the television and to ask others to repeat themselves, but the objective evidence of record does not demonstrate that the Veteran has a hearing loss disability under VA law and regulations.  Specifically, the March 2016 VA examination indicates that the Veteran's hearing is normal in both ears.  See 38 C.F.R. § 3.385.

Tinnitus, though, is by its nature capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the only evidence demonstrating any symptoms associated with a diagnosis of tinnitus is where the Veteran reported "loud rings."  Nonetheless, at the March 2016 VA examination, the Veteran did not report tinnitus or any clinically significant symptoms suggestive of tinnitus, such as ringing, to the examiner.  The examiner noted that the Veteran did not report recurrent tinnitus and that the Veteran reported no clinically significant symptoms suggestive of tinnitus.  Accordingly, tinnitus was not diagnosed.  Thus, the Board finds the evidence of record weighs against a finding that the Veteran currently suffers from tinnitus, or has suffered from such at any time during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").

There is also no evidence showing a current diagnosis of otitis externa or any similar type of inflammation in the left ear, as the March 2016 VA examination returned a normal tympanogram, normal tissue color, and a clear left ear canal with no drainage.  

While the Board acknowledges the Veteran's complaints of subjective ear pain, she does not have any medical expertise, knowledge, or experience, and is not competent to render a diagnosis in this case of any underlying ear disability causing such pain.  Both the VA examiners in this case considered that lay evidence and did not find any evidence of a left ear disability in the record or on examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Having found no competent and credible evidence of record that the Veteran has a left ear disability of any kind, including hearing loss and tinnitus, the first element of service connection has not been met.  See 38 C.F.R. §§ 3.102, 3.303.  The Board does not reach the question of whether the other two elements have been met in this case, as analysis of those elements is moot in light of the Board's findings above.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5.107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left ear disorder, to include left ear hearing loss and tinnitus, is denied.  




___________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


